Title: The Commerce Committee to the American Commissioners, 9 February 1778
From: Commerce Committee
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
Commercial Committee York in Penna.Feby 9th. 1778
The Honorable William Lee Esqr. having been appointed a Commissioner to the Court of Prussia, and Mr. Thomas Morris having been removed from the Commercial Agency, Congress have empowered and directed us to write to you, desiring you would appoint one or more suitable Persons to be Commercial Agents for Conducting the Commercial business of the United States in France and other parts of Europe. Inclosed is the Resolve of Congress to that purpose.

You will be pleased to make appointments immediately and give us notice by the first Opportunity. We are with great Respect Your most Obedient humble servants
William ElleryJames ForbesFra. Lewis
The Honble The Commissioners of the United States of America at Paris.
 
Notations in different hands: Feb. 9. 78 Letter from Comtee: of Congress. / cong. their Resolution for appg. Agents in Europe
